Case: 3:19-cv-00158-TMR-SLO Doc #: 38 Filed: 10/06/20 Page: 1 of 1 PAGEID #: 513




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 GEOSHACK CANADA COMPANY, et al.,
                                                  Case No. 3:19-cv-158
               Plaintiffs,
                                                  Judge Thomas M. Rose
        v.                                        Magistrate Judge Sharon L. Ovington

 DANIEL W. HENRIKS,

               Defendant.

                                         ORDER

       On October 5, 2020, Plaintiffs Geoshack Canada Company and GNA Canadian Holding

Company (collectively “Geoshack”) filed an Unopposed Motion for Extension, which sought

additional time to respond to Defendant Daniel W. Henriks’ Motion to Show Cause and Compel.

For good cause shown, the Court GRANTS Geoshack’s Motion for Extension. Accordingly,

Geoshack shall file a response to Henriks’ Motion to Show Cause and Compel (Doc. No. 30) by

October 19, 2020.

       IT IS SO ORDERED.

October 6, 2020                                s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
